Case: 3:19-cv-50397 Document #: 1.9 Filed; 11/18/19 PageGfhi Padaip Ate

ebago County 17t Judicial Circuit Court

Roa Listing

2018-CF-0001987
For Defendant: Chris Caudill

Date Action

People of the State of Illinois vs. Chris Caudill

02/25/2019 Correspondence filed by Defendant in. 18CF1987
ROA's mailed to the defendant

03/04/2019 Entry: Motion for Final Disposition Filed
Copy sent to s/a/o

03/19/2019 Email Notification Sent

04/05/2019 Entry: Motion for Final Disposition Filed by Defendant (3 Originals)
Copy sent to s/a/o, no return envelope enclosed.

04/26/2019 Email Notification Sent

04/22/2019 Correspondence filed by Defendant
Copy sent to s/a/o, No return envelope enclosed.

05/08/2019 Email Notification Sent

07/29/2019 Correspondence filed by Defendant-Re: Copies of ROA's
No return envelope enclosed. .

09/03/2019 Entry: Motion to Dismiss Filed

(Copy sent to s/alo |

09/03/2019 Entry: Proof/Certificate of Service Filed
08/03/2019 Entry: Motion for Final Disposition Filed
09/03/2019 Entry: Motion to Appoint Counsel Filede

 

 

User: smaddox

 

 

 

9/15/2019

 

41:05AM ~ 2 of = 2
  

Case: 3:19-cv-50307 Document #: 1-3 Filéd:"11/18/19. Page 2 of 2 PagelD #:7
CAUDILL, CHRIS B46019 NRC. 7/16/2019

O Hearing continued to next docket.

Q At Inmate’s Request for:
--.- 0 ..At Board’s. Request (Continuance may.notexceed.30 days). e..00e. en cee ce ne ee
O Continued for the following reason:

 

 

 

 

SENTENGING PHASE:

The evidence is not sufficient to find that a violation occu rred.

 

[1 Found Not to Be a Violator

 

IX There is a preponderance of evidelice that the violation did occur in regards to Rule(s): -

  
 
 

EX“ The releasee committed a new criminal offense(s) of \U Gaede

e&T The releasee violated the following condition(s) of the Parole/Release Agr¢ement:
——___3,0,5,1, 9 410 iw ib

{Rules 3-15 of Mandatory Supervised Release Agreemént) * r

C] The releasee/parolee violated the following Special Order(s):

 

(Rule 16 condition violations)

x Declaréd a violator as of g ae while on

Mandatory Supervised réetéase }-
Cl Parole (Released by Board vote)
O1 Statutory Parole (Sentenced after 1973)
[1 Mandatory Parole (Sentenced prior to 1973)

Offender’s Mitigating Evidence Summary: —_
(Summary of why revocation is inappropriate/Why reinstatement should be considered)

 

 

 

 

 

 

en

7 e( ParolrRotase REVOKED

11 Parole/Release RESUMED

 

~~C)-- Effective:whelt plans aré-approved* «ts *- te eee sete

 

1 Effective on the following date

 

O Release effective upon the approval of a viable host site as determined by IDOC (VAD/VAI only)

Peay ae ERE UR bot me et tees

‘Distribution: IPRB File; [DOG Record Office; Offender and Attomey if applicable”

Merk na eM Clean ee tee ee
